Citation Nr: 1014986	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for a 
deviated nasal septum associated with fracture of the nasal 
bone.

3.  Entitlement to service connection for chronic 
nasopharyngitis/rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945.  His military records show that he served in 
the U.S. Army Air Force during World War II and that he flew 
33 combat missions as a bomber crewman over Nazi Germany and 
Axis-occupied Europe.  His military decorations include the 
Distinguished Flying Cross and the Air Medal with 3 Oak Leaf 
Clusters (signifying that he has been awarded the Air Medal 
four times).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
an increased rating, from 10 percent to 30 percent, for PTSD 
effective January 14, 2008 (the date on which he reopened his 
claim for a rating increase); granted service connection and 
an initial noncompensable rating for a deviated nasal septum 
associated with fracture of the nasal bone effective from 
January 14, 2008 (the date on which he filed his original 
claim for VA compensation for this disability); and denied 
service connection for chronic nasopharyngitis/rhinitis.

The Veteran and his representative appeared at the RO to 
present oral testimony in support of his appeal before the 
undersigned traveling Veterans Law Judge in September 2009.  
A copy of the transcript of this hearing has been obtained 
and associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be further discussed in the REMAND portion of the 
decision below, the claim of entitlement to service 
connection for chronic nasopharyngitis/rhinitis is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran and his 
representative if further action is required on their part.


FINDINGS OF FACT

1.  PTSD is currently manifested by social and occupational 
impairment due to episodic anxiety, memory flashbacks, and 
disturbed sleep, with a tendency towards tearful episodes 
during conversation.

2.  Deviated nasal septum associated with fracture of the 
nasal bone is currently manifested by near-total blockage of 
the left nasal passage as of January 14, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation above 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for an initial 10 percent evaluation for a 
deviated nasal septum associated with fracture of the nasal 
bone from January 14, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.97, Diagnostic Code 6502 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an increased evaluation for PTSD, 
currently rated 30 percent disabling.

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the claim of entitlement to an increased 
rating for PTSD, generally, the notice requirements of a 
claim have five elements: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must also: (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed on January 14, 
2008.  A VCAA notice letter was dispatched to the Veteran in 
April 2008, with subsequent notice letters dispatched during 
the course of the appeal in August 2008,  which addresses the 
increased rating issue on appeal and, collectively, satisfy 
the above-described mandates, as well as the requirements 
that the Veteran be informed of how VA calculates degree of 
disability and assigns an effective date for the disability, 
as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent that there were any defects in the 
timing of the notice, these defects were cured by the RO's 
readjudication of the increased rating issue in contention in 
the subsequent statement of the case dated in May 2009.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from January 14, 2008, when the Veteran filed 
his claim for an increased rating for PSTD, the relevant time 
period and evidence that must be addressed in the 
adjudication of the claim encompasses the period from January 
14, 2007 to the present, in order to allow the Board to 
consider the applicability of a staged rating.  See 38 C.F.R. 
§ 3.400(o)(2) (2009); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this regard, the Board observes that clinical 
records from VA that pertain to the Veteran's psychiatric 
counseling and treatment for the period spanning January 2007 
to the present have been obtained and associated with the 
claims file.  In any case, the Veteran has not indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal.  The Veteran was also afforded a VA psychiatric 
examination specifically addressing the severity of his 
service-connected PTSD in May 2008.  The Board has reviewed 
the examination report and notes that the Veteran's claims 
file was reviewed by the clinical psychologist who performed 
this examination.  Furthermore, the examiner provided 
adequate discussion of his clinical observations and a 
rationale to support his findings and conclusions within the 
context of the Veteran's clinical history as contained within 
his claims file.  Thus, the May 2008 VA psychiatric 
examination is deemed to be adequate for rating purposes for 
the claim at issue regarding entitlement to an increased 
rating for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim for an increased rating 
for PTSD decided herein, and thus no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will therefore proceed with the 
adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7 (2009); and, in 
evaluating impairment of the psyche, considering the effects 
of the disability upon the person's ordinary activity, 38 
C.F.R. § 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that where the appellant has expressed 
dissatisfaction with the assignment of a rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, commencing on the date on which the 
appellant reopened his claim for a rating increase.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2009).  The Veteran's PTSD is currently evaluated as 30 
percent disabling from January 14, 2008.

A 30 percent evaluation for PTSD is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2009).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

The Veteran is service connected for PTSD associated with his 
exposure to traumatic combat-related stressors during active 
duty as a bomber crewman in the Second World War.  Clinical 
evidence pertinent to the state of his PTSD for the period 
from January 2007 to the present includes the following:

VA outpatient psychiatric counseling reports dated January 
2007 - April 2008 show that the Veteran complained of anxiety 
and sleeping difficulties with occasional depressed mood and 
episodes of tearful crying.  He reported that he avoided 
watching news as coverage of the wars in Iraq and Afghanistan 
provoked memory flashbacks of his own military experiences.  
He was noted to be able to care for himself and was able to 
operate a motor vehicle.  He was alert and oriented in all 
spheres and displayed a stable and occasionally smiling 
affect.  Although anxiety was present he denied having panic 
attacks.  He was not deemed to be psychotic or a danger to 
himself or others, and was not a suicide risk.  The 
assessments were PTSD and generalized anxiety disorder (GAD).  
Psychotropic medication was prescribed to the Veteran.

The report of a May 2008 VA psychiatric examination shows 
that at the time the Veteran was an 86-year-old man who 
resided with his wife of 63 years.  He was a retired postal 
employee who had three adult children who lived on their own.  
He continued to be psychiatrically monitored by VA and 
prescribed psychotropic medication for PTSD and GAD.  He 
reported that his psychiatric symptoms were stable with use 
of medication and he had no recent history of psychiatric 
hospitalization since his last prior VA examination of April 
2002.  He also had no history of substance or alcohol abuse.  
His primary symptoms were interrupted sleep due to combat-
related nightmares occurring at least every other night or 
more often, with hypervigilance, exaggerated startle 
response, and daytime memory flashbacks of his combat 
experiences, which were triggered by stimuli such as the 
sound of propeller-driven airplane engines.  He did not watch 
newscasts to avoid stimuli that might remind him of the war.  
He had a tendency towards tearfulness, especially when the 
seasons kept him from engaging in outdoor activities that 
would occupy his mind and prevent him from thinking about his 
combat experiences.  

On mental status examination in May 2008, the Veteran was 
able to perform routine activities of daily living, including 
feeding, dressing, and grooming himself and maintaining his 
hygiene and appearance.  He was also able to assist in 
household chores and operate a motor vehicle during daylight 
hours.  He was able to maintain a positive relationship with 
his immediate family and was able to engage and interact with 
the general public, although with some discomfort in crowds 
and a heightened sense of hypervigilance and anxiety.  He was 
alert and oriented in all spheres, appeared punctually for 
the examination, was neatly dressed and groomed, and able to 
effectively relate to the examiner, respond appropriately to 
his questions, and volunteer pertinent information.  He 
displayed good eye contact, normal speech, and effective 
communication abilities.  His affect was stable although 
punctuated with emotionality as stressor-related topics were 
discussed.  No homicidal or suicidal ideation, delusional 
thinking, hallucinations, obsessive-compulsive behavior, or 
panic disorder was noted.  His thought process and speech was 
appropriate, logical, and goal-directed with intact and 
normal judgment and insight.  There was no evidence of 
cognitive or intellectual decline.  The diagnosis was PTSD 
with a Global Assessment of Functioning (GAF) score of 40 for 
major impairment in interacting with his family due to a 
tendency towards tearfulness, but without verbal or physical 
agitation, and increased psychiatric symptoms when unable to 
engage in activities to occupy his mind.  He was deemed 
competent to handle his own finances.

With regard to the effect that the Veteran's PTSD had on his 
social and occupational functioning, the examining 
psychologist noted that the Veteran had retired in 1981.  The 
examiner thus opined that he could not comment on any 
occupational compromise due to PTSD, but did note that the 
Veteran's prior employment with the United States Postal 
Service was unremarkable in that he was always punctual, 
worked well with others, and missed only a few days of work 
per year.  Interpersonally, the Veteran had some difficulties 
interacting with the general public, particularly in crowded 
situations, or where there was the possibility of 
encountering any loud or unexpected noises.

In his September 2009 hearing, the Veteran testified in 
pertinent part that he received continuous counseling for 
PTSD, and that his symptoms of crying jags and sleeping 
difficulties were improved with the use of prescribed 
psychotropic medication.  He reported that he got along well 
with his immediate family and admitted to having no bad 
relations with others.  He reported having short-term memory 
problems and needed to write notes to himself or use special 
mnemonic tricks to remember things. 

The Board has considered the aforementioned evidence and 
concludes that the 30 percent evaluation currently assigned 
for PTSD for the period commencing January 14, 2008, 
adequately compensates the Veteran for the present state of 
his social and occupational impairment due to this 
psychiatric disability.  The GAF score of 40 reflects major 
impairment of social and occupational functioning (See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), for rating purposes), but the examiner who assigned this 
GAF score predicated it only on the Veteran's tendency 
towards tearfulness during conversations and not on any 
propensity towards being a danger to himself or others.  The 
evidence indicates that the Veteran experiences episodic 
anxiety, memory flashbacks, and disturbed sleep, with a 
tendency towards tearful episodes during conversation, but he 
is otherwise alert and oriented on all spheres, displays a 
stable affect, and is not unable to effectively function in a 
social situation.  In this regard, the Board notes that the 
Veteran was able to communicate quite effectively with the VA 
psychologist during his May 2008 examination.  The clinical 
evidence does not otherwise demonstrate that the Veteran's 
PTSD is manifested by symptomatology that more closely 
approximates the criteria for a 50 percent evaluation under 
Diagnostic Code 9411, with such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The only symptoms that approach the criteria 
contemplated in a 50 percent rating are impairment of his 
short-term memory, but there is no indication of impairment 
of his long-term memory, and disturbances of mood manifested 
by his tendency to become tearful during conversations.  
However, these alone are insufficient to elevate the 
Veteran's PTSD to the realm of social and occupational 
impairment contemplated by a 50 percent evaluation.  

Therefore, in view of the foregoing, the Board finds that the 
overall disability picture presented by the objective medical 
evidence demonstrates that the constellation of psychiatric 
symptomatology attributable to the Veteran's PTSD does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent at any time from January 14, 2007.  The 
appeal in this regard is therefore denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b.)  Entitlement to an initial compensable evaluation for a 
deviated nasal septum associated with fracture of the nasal 
bone.

As previously noted, pursuant to the VCAA, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The claim for a compensable initial rating now on appeal 
flows downstream from a July 2008 rating decision, which 
initially established service connection for a deviated nasal 
septum associated with fracture of the nasal bone and 
assigned a noncompensable evaluation effective from January 
14, 2008, based on the date on which the Veteran's original 
claim for VA compensation for this disability was received by 
VA.  See 38 C.F.R. § 3.400 (2009).  The Court held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with respect to the issue of entitlement to an 
initial compensable evaluation for a deviated nasal septum 
associated with fracture of the nasal bone is satisfied.  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from January 14, 2008, when the Veteran filed 
his claim for service connection for a deviated nasal septum 
associated with fracture of the nasal bone (subsequently 
granted and initially rated noncompensably disabling from 
January 14, 2008), the relevant time period and evidence that 
must be addressed in the adjudication of the claim 
encompasses the period from January 14, 2008, to the present, 
in order to allow the Board to consider the applicability of 
staged ratings.  See 38 C.F.R. § 3.400(o)(2) (2009); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
the Board observes that clinical records from VA that pertain 
to the Veteran's treatment for sinus complaints for the 
period spanning January 2008 to the present have been 
obtained and associated with the claims file, including the 
report of a VA ENT examination conducted in May 2008.  In any 
case, the Veteran has not indicated that there are any 
outstanding relevant medical records or other pertinent 
evidence that must be considered in the appeal with respect 
to this issue.  The Board has reviewed the May 2008 
examination report and notes that the Veteran's claims file 
was reviewed by the examiner who performed the examination.  
Furthermore, the examiner provided adequate discussion of his 
clinical observations and a rationale to support his findings 
and conclusions within the context of the Veteran's clinical 
history as contained within his claims file.  Thus, the May 
2008 VA ENT examination is deemed to be adequate for rating 
purposes for the disability at issue.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of the initial rating issue decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
issue on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

The Veteran's service-connected deviated nasal septum 
associated with fracture of the nasal bone is rated under the 
criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6502, 
which provides for the assignment of a 10 percent evaluation 
(an no higher) for traumatic deviation of the nasal septum 
when there is 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side.

The clinical evidence relevant to the period from January 14, 
2008, shows that the Veteran complained of difficulty 
breathing through his nose.  Physical examination in May 2008 
revealed a nasal septum deviated to the left with a polyploid 
change on the middle turbinate on the left with marked 
limitation of the air passage on the left, resulting in 90 
percent obstruction on the left side of the nose.  While the 
obstruction is not shown to be total at the time of the May 
2008 examination, the Veteran testified at his September 2009 
hearing before the Board that his nasal blockage symptoms 
forced him to do most of his breathing through his mouth and 
that the symptoms affected him throughout the entire year, 
regardless of the season.  In view of the foregoing evidence, 
the Board finds that the overall constellation of 
symptomatology associated with the service-connected deviated 
nasal septum more closely approximates the criteria for a 10 
percent evaluation under Diagnostic Code 6502, on the basis 
of complete obstruction of the nasal passage on one side.  
See 38 C.F.R. § 4.7.  Therefore, resolving any doubt in the 
Veteran's favor, the Board will grant the Veteran's claim for 
an initial compensable evaluation for deviated nasal septum 
associated with fracture of the nasal bone.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A 10 percent evaluation for this 
disability, effective January 14, 2008, is thus granted.  

(c.)  Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the Veteran's 
service-connected PTSD or deviated nasal septum associated 
with fracture of the nasal bone, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  As previously discussed, 
the clinical evidence establishes that the Veteran's service-
connected psychiatric disability and deviated nasal septum, 
by themselves, do not produce a greater impact on his 
occupational capacity that renders impractical the criteria 
contemplated by the applicable rating schedule as contained 
in 38 C.F.R. §§ 4.97, 4.130, Diagnostic Codes 6502 and 9411.  
The psychologist who examined the Veteran in May 2008 very 
clearly stated that he could not determine the occupational 
impact of the Veteran's PTSD because the Veteran had been 
retired for over 25 years, but noted that he was able to 
function reasonably well in public situations.  The evidence 
also indicates that the Veteran does not require frequent 
hospitalization for his PTSD or deviated septum.  The Veteran 
is also demonstrably able to attend to his daily activities 
of living and operate a motor vehicle.  As such, the current 
state of his impairment due to PTSD and a deviated nasal 
septum are adequately contemplated in the criteria for the 
respective 30 percent and 10 percent schedular evaluations 
presently assigned to each for the period from January 14, 
2008 to the present.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Therefore, the Board is not required to discuss 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation in excess of 30 percent for PTSD is 
denied.

A 10 percent initial evaluation for a deviated nasal septum 
associated with fracture of the nasal bone, effective January 
14, 2008, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Veteran claims entitlement to service connection for 
chronic nasopharyngitis/rhinitis.  Although the Veteran has 
been provided with a VA otolaryngological (ENT) examination 
of his nasal sinuses in May 2008, the Board finds that this 
examination is inadequate for adjudication purposes for the 
reasons that will be further discussed below.    

The Veteran's service treatment records show that during 
active duty, he was treated on several occasions for 
complaints of nasal obstruction associated with diagnoses of 
acute rhinitis and nasopharyngitis in 1943.  In 1944, he was 
treated for fracture of his nasal bone sustained in an 
accidental bicycle collision.  On separation examination in 
October 1945, allergic-type mucosa was noted on inspection of 
his sinuses and nasal passages.  Post-service medical records 
dated from 1961 - 2008 show treatment over the years for 
complaints of hay fever-type allergies and diagnoses of 
chronic allergic rhinitis, nasal polyposis, vasomotor 
rhinitis, and chronic rhinosinusitis.  VA examination in May 
2008 notes the Veteran's relevant clinical history and 
presents a diagnosis of allergic rhinitis; however, no 
opinion is proffered in the examination report as to whether 
this diagnosis is related to the nasopharyngitis and rhinitis 
noted in service or is secondary to, or aggravated by, the 
Veteran's service-connected deviated nasal septum associated 
with fracture of the nasal bone.  The absence of a nexus 
opinion renders the May 2008 VA examination inadequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
447 (2007).  Thus, in view of the aforementioned deficit, the 
Board is presently unable to adjudicate the service 
connection claim on appeal.  A remand is warranted so that an 
addendum from the examining physician who conducted the May 
2008 ENT examination may be obtained, in which a nexus 
opinion is provided that considers the etiology of the 
Veteran's current diagnoses of chronic allergic rhinitis, 
nasal polyposis, vasomotor rhinitis, and chronic 
rhinosinusitis, in the context of his documented history of 
in-service treatment for acute rhinitis and nasopharyngitis 
and a nasal fracture.  The addendum should also include an 
opinion as to whether it is as likely as not that the 
Veteran's current diagnoses of chronic allergic rhinitis, 
nasal polyposis, vasomotor rhinitis, and chronic 
rhinosinusitis are secondary to, or otherwise aggravated 
(i.e., worsened beyond the natural progression of these 
diagnoses) by his service-connected deviated nasal septum 
associated with fracture of the nasal bone.  See 38 C.F.R. 
§ 3.310(a), (b) (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The VA otolaryngologist who conducted 
the Veteran's VA ENT examination in May 
2008 should be asked to review the 
Veteran's claims folder and then provide 
an addendum opinion addressing the 
following questions (the Veteran may be 
recalled for further examination if deemed 
necessary):

(a.)  Is it at least as likely as not 
that the Veteran's current diagnoses of 
chronic allergic rhinitis, nasal 
polyposis, vasomotor rhinitis, and 
chronic rhinosinusitis had their onset 
during active duty?  (The addendum 
opinion should consider the Veteran's 
history of treatment in service for 
acute rhinitis and nasopharyngitis in 
1943 and a nasal fracture in 1944, and 
the notation of allergic-type mucosa on 
inspection of his sinuses and nasal 
passages on separation examination in 
October 1945.)

(b.)  Is it at least as likely as not 
that the Veteran's current diagnoses of 
chronic allergic rhinitis, nasal 
polyposis, vasomotor rhinitis, and 
chronic rhinosinusitis are secondary 
to, or otherwise aggravated (i.e., 
worsened beyond the natural progression 
of these diagnoses) by his service-
connected deviated nasal septum 
associated with fracture of the nasal 
bone?

Pertinent documents in the claims folder 
must be reviewed by the aforementioned 
otolaryngologist, who should provide a 
complete rationale for any addendum 
opinion given without resorting to 
speculation, reconciling any conflicting 
medical opinions rendered.

It would be helpful if the aforementioned 
otolaryngologist would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the May 2008 VA examiner is not 
available, the Veteran should be scheduled 
for another examination by a suitably 
qualified examiner in order to obtain a 
diagnosis and addendum opinion concerning 
chronic nasopharyngitis/rhinitis.  The 
instructions set forth above should be 
followed and the questions set forth above 
should be answered by the examiner.

2.  If scheduling the Veteran for another 
medical examination is deemed to be 
necessary, the RO should clearly state in 
the examination notification letter sent 
to the Veteran that he is legally 
obligated to report for this examination, 
pursuant to 38 C.F.R. § 3.655 (2009).

3.  After the foregoing development has 
been undertaken, the RO should then 
readjudicate the Veteran's claim for 
service connection for chronic 
nasopharyngitis/rhinitis.  If the claim 
remains denied, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  After 
being provided with an opportunity to 
respond, the case should be returned to 
the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


